UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1696



YONG DIAN CHEN,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-091-291)


Submitted:   February 22, 2006             Decided:   April 4, 2006


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wendy Tso-Horiuchi, LAW OFFICES OF WENDY TSO-HORIUCHI, P.C., New
York, New York, for Petitioner.     Peter D. Keisler, Assistant
Attorney General, James A. Hunolt, Senior Litigation Counsel,
Eric W. Marsteller, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Yong Dian Chen, a native and citizen of the People’s

Republic of China, petitions for review of an October 8, 2004 order

of the Board of Immigration Appeals (“Board”) denying Chen’s motion

to reopen immigration proceedings.             We review the denial of a

motion to reopen for abuse of discretion.          INS v. Doherty, 502 U.S.

314, 323-24 (1992).      We have reviewed the record and the Board’s

order and find that the Board did not abuse its discretion in

denying   the   motion    as    untimely       filed.     See     8       U.S.C.A.

§   1229a(c)(7)(C)(I)     (West    1999    &     Supp.   2005);       8    C.F.R.

§ 1003.2(c)(2) (2005).         Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                  - 2 -